Exhibit 10.59

PARTICIPATION AGREEMENT
(Central Gulf of Mexico Lease Sale 216/222)


    
This Participation Agreement (“Agreement”) is entered into effective as of
August 27, 2012, by and between Juneau Exploration, L.P. (“JEX”), a Texas
limited partnership, whose address is 3700 Buffalo Speedway, Suite 925, Houston,
Texas 77098, and Contango Operators, Inc. (“COI”), a Delaware corporation, whose
address is 3700 Buffalo Speedway, Suite 960, Houston, Texas 77098. JEX and COI
are hereinafter each individually referred to as “Party” and collectively
referred to as the “Parties”.


WITNESSETH:


WHEREAS, JEX is engaged in the business of the acquisition, exploration and
exploitation of oil and gas reserves situated on the outer continental shelf of
the Gulf of Mexico (“OCS”) and onshore and in the coastal waters of the States
of Louisiana and Texas;


WHEREAS, COI is the apparent high bidder (“AHB”) on a lease block at the Central
Gulf of Mexico Lease Sale 216/222 as follows:


•
Ship Shoal Area, South Addition Block 255 Lease Number OCS-G 34320



WHEREAS, each AHB is subject to Outer Continental Shelf Bid Adequacy Review by
the Bureau of Ocean Energy Management (“BOEM”) prior to the date the Lease is
awarded for the lease block to COI (the “Lease” );


WHEREAS, JEX has identified a drilling site for the proposed Lease;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
benefits and promises hereinafter set forth, and upon all of the terms and
conditions set forth in this Agreement, the Parties do hereby and by these
presents agree to the following:


ARTICLE I
DEFINITIONS


The following terms, when used in this Agreement, or any Exhibit hereto, shall
have the following meanings, to-wit:


1.1    Acquisition Costs shall mean all direct costs and expenses of acquiring
and/or maintaining the Lease, including, without limitation, broker costs and
expenses, bonus and rental payments, leasing and recording fees and title
examination expenses.


1.2    Base Royalty shall mean the lessor’s royalty reserved in the Lease.


1.3    Casing Point shall mean such time as the Test Well has been drilled to
the Objective Depth, logged, evaluated and sufficient tests have been run in
order that a determination may be made to either set production casing or to
plug and abandon the Test Well as a dry hole.


1.4    Effective Date shall mean August 27, 2012.


1.5    JEX Employee ORRI shall mean an overriding royalty interest equal to
3.33333% of 8/8 affecting production attributable to the Lease that has been
assigned or will be assigned by COI to certain employees of JEX, as designated
by JEX.


1.6    BOEM shall mean the United States Department of the Interior, Bureau of
Ocean Energy Management.


1.7    Objective Depth shall mean the depth at which the Test Well must be
drilled as provided in Section 3.1 of this Agreement.


1.8    Operating Agreement or JOA shall mean the Joint Operating Agreement for
the Lease to be attached hereto as Exhibit A after the Lease has been awarded by
BOEM, that shall govern operations conducted on the Lease, except as otherwise
expressly provided for herein.


1.9    Operator shall mean the party recognized by the BOEM as the designated
operator of the Lease pursuant to any executed and filed BOEM Form 1123 (or any
replacement form as required by the BOEM).


1.10    Post-Casing Point shall mean such time as the Test Well for a Prospect
has been drilled to the Objective Depth, logged, evaluated and tested and either
(a) plugged and abandoned as a dry hole (including removal of equipment and
restoration of the leased premises) or (b) completed for initial production of
hydrocarbons, including setting production casing, perforating the casing,
stimulating the well and conducting production tests, installing, as applicable,
caissons, well protectors, platforms, flowlines, pipelines, production
facilities and all other equipment and facilities necessary to obtain production
of hydrocarbons from the Test Well (or any substitute therefore) and actual
production of hydrocarbons has commenced.


1.11    Post-Casing Point Payout shall be defined as that point in time when COI
has recovered from the proceeds from the sale of oil and gas from the Test Well,
after deducting applicable taxes and the lessor’s royalty, 100% of the actual
costs incurred by COI in completing, equipping, producing and operating the Test
Well including the costs to complete for initial production of hydrocarbons,
including setting production casing, perforating the casing, stimulating the
well and conducting production tests, installing, as applicable, caissons, well
protectors, platforms, flowlines, pipelines, production facilities and all other
equipment and facilities necessary to obtain production of hydrocarbons from the
Test Well. Post Casing Point Payout shall not include the costs to drill, test
and evaluate the Test Well.


1.12    Prospect shall mean an area and depth within which there is expected to
occur a commercial accumulation of oil and/or gas in a specific structural or
stratigraphic trap.


1.13    Sunk Costs shall mean all Acquisition Costs and all geological and
geophysical costs directly associated with a Prospect underlying the Lease,
together with all data, data acquisition and processing costs directly related
to such Prospect.


1.14    Term shall mean a forty-eight (48) month period commencing on the
effective date of a Lease, together with such additional extensions to said
forty-eight (48) month period as the Parties may expressly agree to in writing.
In the event BOEM rejects the AHB on the lease block subject to this Agreement
pursuant to the bid adequacy review discussed hereinabove, this Agreement shall
terminate. If the Test Well for a Lease is timely commenced and drilled pursuant
to the provisions of Section 4.1, the Term of this Agreement for the Lease shall
be extended and shall remain in effect so long as the Operating Agreement
pertaining to the Lease is in force and effect.


1.15    Test Well shall mean the first well (including any substitute therefore)
drilled on the Lease pursuant to and during the Term of this Agreement.




ARTICLE II
REPRESENTATIONS AND COVENANTS


2.1    COI Representation. COI represents that it is the AHB for the lease
blocks.


2.2    ORRI Covenant. COI agrees to assign the JEX Employee ORRI upon request by
JEX to employees of JEX, as designated by JEX.




ARTICLE III
NOTIFICATION OF PROSPECT


3.1    JEX Prospect. JEX has identified a Prospect underlying the Lease suitable
for the drilling of a test well (“Test Well”) and will provide COI with the
following:


•
a map or plat depicting the outline of the lands included in the Prospect; and

•
the minimum depth interval to be drilled and tested with respect to the Test
Well for the Prospect (“Objective Depth”).





ARTICLE IV
TEST WELL


4.1    Drilling of Test Well. On or before the expiration of the Term of this
Agreement subject, however, to rig availability and obtaining requisite
governmental permits, COI shall commence, or cause to be commenced, the drilling
of the Test Well, at a location on the Lease mutually acceptable to the Parties,
and shall prosecute same in a diligent and workmanlike manner to the Objective
Depth. In the event the Test Well does not reach the Objective Depth due to
encountering impenetrable substances or mechanical conditions beyond COI’s
reasonable control, the Parties shall have the option, but not the obligation,
to commence the drilling of a substitute well at a mutually acceptable location
on the Lease. Any such substitute well drilled hereunder shall, upon its
commencement, thereafter be deemed the Test Well. In the event COI does not
drill a Test Well during the Term of this Agreement on the Lease, COI shall
assign 100% of the record title interest to the Lease and all of the operating
rights interest to the Lease to JEX within 30 days of expiration of the Term.
JEX shall then be under no further obligations to COI with regard to the Lease
and shall therefore be free to drill or cause to be drilled JEX’s Prospect(s) on
the Lease.


4.2    JEX Interest. With respect to the drilling of the Test Well, JEX shall be
entitled to an undivided 10% of 100%, being 10%, working interest (including
record title and operating rights) free and clear of all costs and expenses
associated with the Test Well until Post-Casing Point (such undivided 10%
interest until Post-Casing Point is referred to hereafter as the “Carried
Interest”). COI, as Operator, will bear all costs and expenses attributable to
such Carried Interest prior to Post-Casing Point, together with all costs and
expenses pertaining to the Test Well attributable to the remaining undivided 90%
working interest.


4.3    Test Well Abandoned. In the event the Test Well is drilled and plugged
and abandoned as a dry hole, JEX shall have the opportunity to participate with
10% working interest on a ground floor basis, pursuant to elections made under
the Operating Agreement provided in Article V below, in any future proposals
subsequent to the abandonment operations of the Test Well, including but not
limited to any additional drilling proposals.


4.4    Subsequent Test Well. In the event a well is proposed subsequent to the
initial Test Well but prior to Post Casing Point Payout, JEX shall have the
option to participate in said well with 10% working interest pursuant to the
terms and conditions of the Operating Agreement provided in Article V.


ARTICLE V
OPERATING AGREEMENT; INSURANCE


5.1    Operator. COI shall serve as Operator of the Lease and, except as
otherwise provided in this Agreement, all operations hereunder shall be
conducted in accordance with the terms and provisions of the Operating
Agreement. In the event of a conflict or inconsistency between the terms and
conditions contained in this Agreement and those set forth in the Operating
Agreement, this Agreement shall control and prevail.


5.2    Operating Agreement. Each Party hereto agrees to execute the Operating
Agreement, and all documents provided for therein requiring execution by the
Parties promptly following the award of the Lease by BOEM.


5.3    Insurance. Operator shall provide and maintain the insurance set forth in
Exhibit “B” (insurance provisions) to the Operating Agreement and shall charge
each Party its proportionate share of the costs of the coverage. No other
insurance shall be carried for the benefit of the Parties under the Operating
Agreement, except as provided in Exhibit “B” thereto. Any deductibles or
deficiencies in the insurance provisions of Operator or of Operator’s
contractors and subcontractors shall be the sole responsibility of each Party.




ARTICLE VI
GENERAL PROVISIONS


6.1    Amendments. This Agreement shall not be modified or amended except by the
mutual agreement of the Parties in writing. No action or failure to act on the
part of any Party shall be construed as a modification or amendment to, or a
waiver of, any of the provisions of this Agreement.


6.2    No Waiver. Either Party’s failure to enforce any of the provisions set
forth in this Agreement shall effect a waiver of any violation thereof nor
preclude enforcement of that or any other provisions hereof at that or any other
time.


6.3    Audit Rights. Upon written notice to a Party, either Party (“Requesting
Party”) may examine the accounts or records of the other Party from time to time
during normal business hours required to verify a Party’s compliance with the
financial obligations assumed by that Party in this Agreement. Such examination
shall be made directly by the Requesting Party at its expense or through an
independent accounting firm of the Requesting Party’s choice retained at the
Requesting Party’s expense.


6.4    Severability. Every provision in this Agreement is intended to be
severable. If any term or provision hereof is held by a court of competent
jurisdiction to be illegal or invalid for any reason whatsoever, all of the
remaining terms and provisions of this Agreement shall nevertheless remain in
full force and effect.


6.5    Further Assurances. Each Party agrees to execute and deliver all such
additional documents and instruments and to perform such additional acts as may
be reasonably necessary or appropriate to effectuate and perform all of the
terms and provisions of this Agreement.


6.6    Surviving Obligation. THE TERMINATION OF THIS AGREEMENT SHALL NOT RELIEVE
ANY PARTY HERETO FROM ANY EXPENSE, LIABILITY OR OTHER OBLIGATION OR ANY REMEDY
THEREFORE WHICH HAS ACCRUED OR ATTACHED PRIOR TO THE DATE OF SUCH TERMINATION.


6.7    Relationship of Parties. The relationship of the Parties set forth in
this Agreement shall be treated as a partnership for United States federal
income tax purposes and be subject to all of the provisions of Subchapter “K”,
Chapter 1, Subtitle “A” of the Internal Revenue Code, and if applicable, the tax
laws of the State of Texas. The terms and provisions of the Tax Partnership
Agreement attached as Exhibit “H” to the JOA shall apply to the relationship of
the Parties under this Agreement. Except with respect to the Tax Partnership
Agreement and the federal and state tax laws, it is not the intention of the
Parties to create, nor shall this Agreement be deemed or construed to create, a
mining or other partnership of any kind, joint venture or association, trust or
other character of business entity recognizable in law for any purpose. Except
with respect to the Tax Partnership Agreement and the federal and state laws,
this Agreement shall not be deemed or construed to authorize any Party to act as
an agent, servant, or employee of any other Party for any purpose whatsoever,
except as explicitly set forth in this Agreement. In either relation with each
other under this Agreement, the Parties shall not be considered fiduciaries,
except as may be expressly provided in this Agreement.


6.8    Counterpart Execution. This Agreement may be executed by signing the
original or a counterpart hereof. If this Agreement is executed in counterparts,
all counterparts taken together shall have the effect as if all Parties had
signed the same instrument. No Parties shall be bound by this Agreement unless
and until all Parties have executed and delivered a counterpart or the original
hereof.


6.9    Notices. All notices authorized or required from or to a Party pursuant
to this Agreement, unless otherwise specifically provided, shall be in writing
and delivered in person or by United States mail, overnight express delivery,
courier service, email, or facsimile (with receipt confirmed), postage or
charges prepaid, and addressed to such Party at the address set forth above.


6.10    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas (without regard to
principles of conflicts of law).




[Signature Page Follows]


IN WITNESS WHEREOF, this instrument is executed by each of the Parties as of the
date first above written.




JUNEAU EXPLORATION, L.P.
    
/s/ JOHN W. BURKE
Name: John W. Burke                                         Title: Vice
President - Land


.
    
/s/ SERGIO CASTRO
Name: Sergio Castro
Title:     Vice President







-#PageNum#-